63 N.J. 577 (1973)
311 A.2d 1
JOSEPHINE DWYER, PLAINTIFF-APPELLANT,
v.
SKYLINE APARTMENTS, INC., DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued September 26, 1973.
Decided October 9, 1973.
Mr. Martin J. Loftus, argued the cause for appellant (Loftus, Schauer and Cuozzi, attorneys).
Mr. Herbert C. Klein, argued the cause for respondent (Kreiger and Klein, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division. Dwyer v. Skyline Apartments, Inc., reported at 123 N.J. Super. 48. (App. Div. 1973).
For affirmance  Chief Justice GARVEN and Justices JACOBS, HALL, SULLIVAN, PASHMAN and CLIFFORD  6.
Opposed  None.